Case: 10-10571 Document: 00511458725 Page: 1 Date Filed: 04/27/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 27, 2011

                                       No. 10-10571                         Lyle W. Cayce
                                                                                 Clerk

JOE ANN HAMILTON; ERNEST HAMILTON;
ALLEAN BROOKS, Individually and on Behalf of
All Others Similarly Situated; CAROLYN JOHNSON,
Individually and on Behalf of All Others Similarly Situated;
KIMBERLY WILLIAMS-THOMPSON, Individually and on Behalf of
All Others Similarly Situated; SUZANNA L. BROWN,
Individually and on Behalf of All Others Similarly Situated;


                                                   Plaintiffs - Appellees

v.

FIRST AMERICAN TITLE INSURANCE COMPANY,

                                                   Defendant - Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:07-CV-1442


Before JONES, Chief Judge, and BENAVIDES and STEWART, Circuit Judges.
PER CURIAM:*
       This court recently affirmed the denial of class certification in a suit
involving title insurance premium discounts allegedly due under Texas law.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10571 Document: 00511458725 Page: 2 Date Filed: 04/27/2011



                                 No. 10-10571

Benavides v. Chicago Title Insurance Co., No. 10-10136, 2011 WL 1107009 (5th
Cir. Mar. 23, 2011). Since the present case involves issues similar to those
addressed in Benavides, we VACATE the district court’s class certification order
and REMAND for reconsideration in light of Benavides.
      Without expressing a view on the merits of this case, we also caution
plaintiff’s counsel to avoid unnecessarily extending this litigation if Benavides
compels an end to it. See 28 U.S.C. § 1927.




                                       2